DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is found in claim 1:
Regarding claim 1, which uses the nonce term “an input device.” This term is then modified by the functional language “configured to receive a user input” without modification by sufficient structure, material or acts for performing the claimed function.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Please note that for the purposes of this examination “an input device” is being interpreted to mean “a touch pad or a touch screen … on the display 150,” “a separate input device, such as a keyboard or a mouse, connected to the ultrasound imaging apparatus 10 in a wired or wireless manner,” or a “foot switch or foot pedal … [which] may control the operation of the ultrasound imaging  apparatus,” as provided for on page 10 of the present disclosure, or any equivalents thereof in light of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
This is because claims 3 and 13, use the phrase determining “the numeral value indicating the degree of delivery progression by summating numeral values corresponding respectively.”  These claims fail to comply with the written description requirement of 35 U.S.C. 112(a) because it is unclear from the subject matter which was described in the specification how the summation process of the numeral values of the parameters included in these claims (e.g. degree of cervical dilation, stiffness of the cervix, etc.) can each respectively correspond to a degree of delivery progression. For a non-limiting example, the results of performing a summation process on numeral values of the stiffness of the cervix during delivery can be equivalent to the results of performing a summation process on numeral values of the stiffness of the cervix made at a time which does not occur during delivery. Therefore, it is unclear how the results of performing a summation process on numeral values of the stiffness of the cervix can correspond to a degree of delivery progression.
Claims 4 and 5, which depend from claim 3, and claims 14 and 15, which  depend from claim 13, are consequently rejected for the reasoning described above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 11, and 13-15, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an apparatus and method for ultrasound imaging.
The limitations of  a “display,” a “probe,” and a “controller” (see claims 1 and 11) are such that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The limitations directed to a “display” in this context encompass the user manually displaying “numeral value[s].” Similarly, the limitations directed to a “probe” merely encompass highly generic and conventional structure, or the user manually obtaining data. Furthermore, the limitations directed to a “controller” include the user manually generating an ultrasound image of a cervix of the object and a fetus on the basis of the echo signal, acquiring state information of the cervix and position information of the fetus by processing the ultrasound image, determining a numeric value indicating a degree of delivery progression on the basis of the state information of the cervix and the position information of the fetus, and displaying the numeral value. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only regard generating, acquiring, determining, and displaying ultrasound images. However, the fact that these claims relate to ultrasound images is insufficient to provide an additional element. This is because no actual apparatus is being positively recited excluding references to highly generic and conventional structures used to obtain this data, meaning the data could be in the form of binary codes on printed paper. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea which at this level of generality is tantamount to merely applying the limitations. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other limitations are provided aside from generating, acquiring, determining, and displaying ultrasound images. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of generating, acquiring, determining, and displaying ultrasound images amounts to no more than mere instructions to apply the limitation. Mere instructions to apply an exception cannot provide an inventive concept. These claims are not patent eligible.
Regarding the depending claims 3-5, and 13-15,  they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the depending claims 3-5, and 13-15 are also found not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stern-Cohen (WO 2017/168421 A2).
	Regarding claim 1, Stern-Cohen discloses an ultrasound imaging apparatus comprising (See Stern-Cohen: Page 11, Lines 1-3 (stating that, "images are acquired using … ultrasound means such as an ultrasound transducer")): a display (See Stern-Cohen: Page 7, Line 9 (providing for, "A display") and Page 17, Lines 5-6 (clarifying that, "communication between the device and the user is direct, for example via a screen configured on an external portion of the device")); 
a probe (See Stern-Cohen: Page 11, Lines 2-3 (stating that an, "ultrasound means such as an ultrasound transducer are used")) configured to transmit an ultrasound signal to an object and detect an echo signal (See Stern-Cohen: Page 34, Lines 2-3 (providing that the, "ultrasound transducer 90 transmits ultrasonic waves and receives the returning sound waves")); 
an input device configured to receive a user input (See Stern-Cohen: Page 7, Lines 9-10 (providing that, "display and/or a user input device such as a keyboard or mouse are optionally provided as well"));
and a controller (See Stern-Cohen: Page 11, Lines 3-4 (providing that the, "acquired images are processed by a controller of the device")) configured to generate an ultrasound image of a cervix of the object (See Stern-Cohen: Page 15, Lines 12-13 (clarifying that, "once a line of sight to the cervix is obtained, one or more images are acquired (107)") and Page 11, Lines 1-3 (stating that, "images are acquired using … ultrasound means such as an ultrasound transducer")) and a fetus on the basis of the echo signal (See Stern-Cohen: Page 21, Line 17 (stating that, "the head of the fetus is identified in the image") and Page 11, Lines 1-3 (stating that, "images are acquired using … ultrasound means such as an ultrasound transducer")), acquire state information of the cervix and position information of the fetus by processing the ultrasound image (See Stern-Cohen: Page 15, Lines 13-21 (clarifying that, "images are obtained by ... [an] imager of the device ... [and] the acquired image is processed (109) ... to determine one or more of: cervical dilation, cervical effacement, cervical length ( a length of the endocervical canal), Bishop score, contractions duration and/or intensity, fetal heart rate, and/or other parameters. In some embodiments, for obtaining the  measurements, the cervix and/or other organs (e.g. uterus) are identified in the acquired image"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus."),
determine a numeric value indicating a degree of delivery progression on the basis of the state information of the cervix and the position information of the fetus (See Stern-Cohen: Page 18, Lines 7-11 (clarifying that, "feedback is provided to the user based on the results of the measured parameters (179). Optionally, the feedback comprises one or more of: the measurement results, the images acquired, indications and/or recommendations to the user that are generated based on the results, for example a recommendation to reach the hospital"), Page 16, Lines 11-14 (providing that, "pre-labor measurements (e.g. dilation) are analyzed with respect to progression during labor and/or to a time of giving birth ... [and further] the relation between these is used for making predictions with respect to a same and/or different users to estimate timing"), Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"), and Page 41, Lines 13-16 (stating that, "the medical institution will get information about the status of the birthgiver, such as but not limited to the following: dilation and effacement, a graph of the progression of labor"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus."), 
and control the display to display the numeral value (See Stern-Cohen: Page 7, Line 9 (providing for, "A display"), Page 17, Lines 5-6 (clarifying that, "communication between the device and the user is direct, for example via a screen configured on an external portion of the device") and Page 18, Lines 21-22 (providing that, "the device stores the images and/or measurement results on a memory, and/or communicates these results to a user interface")), 
wherein the state information of the cervix includes a length of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as ... a length of the cervix … are assessed from one or more images acquired by the device")), a degree to which the cervix is dilated (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as [cervical] dilation … are assessed from one or more images acquired by the device")), a stiffness of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as ... consistency of the cervical tissue ... are assessed from one or more images acquired by the device")), and a position of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as … percentage of effacement … are assessed from one or more images acquired by the device") and Page 21, Lines 28-30 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of ... a position of the cervix")), 
wherein the controller is further configured to: 
control the display (See Stern-Cohen: Page 7, Line 9 (providing for, "A display") and Page 17, Lines 5-6 (clarifying that, "communication between the device and the user is direct, for example via a screen configured on an external portion of the device")) to display the state information of the cervix (See Stern-Cohen: Page 35, Lines 25-27 (stating that, "when the ultrasound transducer 90 is utilized, an ultrasonic image of the cervix 116 is sent to a controller 18 to analyze the image, asses the length from external OS 54 to internal OS 100 or uterus 110 and display the results")) and the position information of the fetus (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus."), 
receive, from the input device, the user input for adjusting at least one of (See Stern-Cohen: Page 21, Lines 1-5 (stating that the, "second portion 205 houses circuitry for operating the device and/or for communicating with other modules, for example including a controller 213, powering means 215 (e.g. a battery), and/or other components associated with device operation. Optionally, second portion 205 comprises a screen for displaying measurement results and/or operation status"), Page 7, Lines 9-10 (providing that, "a user input device such as a keyboard or mouse are optionally provided as well"), and Page 21, Lines 28-32 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of bishop score; calculate, based on the acquired images, a position of the cervix; measure tissue consistency using a sensor and/or chemical test; employ ultrasound, for example for assessing effacement; assess dilation; monitor contractions and indicate trends; and/or other functions"))
the length of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as ... a length of the cervix … are assessed from one or more images acquired by the device")), the degree to which the cervix is dilated (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as [cervical] dilation … are assessed from one or more images acquired by the device")), the stiffness of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as ... consistency of the cervical tissue ... are assessed from one or more images acquired by the device")), the position of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as … percentage of effacement … are assessed from one or more images acquired by the device") and Page 21, Lines 28-30 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of ... a position of the cervix")), and the position information of the fetal (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparmg an image to one or more previous images acquired by the device"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus."), displayed on the display (See Stern-Cohen: Page 21, Lines 1-5 (stating that the, "second portion 205 houses circuitry for operating the device and/or for communicating with other modules, for example including a controller 213, powering means 215 (e.g. a battery), and/or other components associated with device operation. Optionally, second portion 205 comprises a screen for displaying measurement results and/or operation status")), and 
adjust at least one of the length of the cervix (See Stern-Cohen: Page 21, Lines 1-5 (stating that the, "second portion 205 houses circuitry for operating the device and/or for communicating with other modules, for example including a controller 213, powering means 215 (e.g. a battery), and/or other components associated with device operation. Optionally, second portion 205 comprises a screen for displaying measurement results and/or operation status"), Page 7, Lines 9-10 (providing that, "a user input device such as a keyboard or mouse are optionally provided as well"), Page 21, Lines 28-32 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of bishop score; calculate, based on the acquired images, a position of the cervix; measure tissue consistency using a sensor and/or chemical test; employ ultrasound, for example for assessing effacement; assess dilation; monitor contractions and indicate trends; and/or other functions"), and Page 10, Lines 23-25 (clarifying that, "parameters such as ... a length of the cervix … are assessed from one or more images acquired by the device")), the degree to which the cervix is dilated (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as [cervical] dilation … are assessed from one or more images acquired by the device")), the stiffness of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as ... consistency of the cervical tissue ... are assessed from one or more images acquired by the device")), the position of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as … percentage of effacement … are assessed from one or more images acquired by the device") and Page 21, Lines 28-30 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of ... a position of the cervix")), and the position information of the fetal (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparmg an image to one or more previous images acquired by the device"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus."), displayed on the display, on the basis of the user input (See Stern-Cohen: Page 21, Lines 1-5 (stating that the, "second portion 205 houses circuitry for operating the device and/or for communicating with other modules, for example including a controller 213, powering means 215 (e.g. a battery), and/or other components associated with device operation. Optionally, second portion 205 comprises a screen for displaying measurement results and/or operation status") and Page 7, Lines 9-10 (providing that, "display and/or a user input device such as a keyboard or mouse are optionally provided as well")).
Regarding claim 3, Stern-Cohen discloses the ultrasound imaging apparatus of claim [[2]]1 (See above discussion), wherein the controller (See Stern-Cohen: Page 11, Lines 3-4 (providing that the, "acquired images are processed by a controller of the device")) determines the numeral value indicating the degree of delivery progression (See Stern-Cohen: Page 16, Lines 11-14 (providing that, "pre-labor measurements (e.g. dilation) are analyzed with respect to progression during labor and/or to a time of giving birth ... [and further] the relation between these is used for making predictions with respect to a same and/or different users to estimate timing") and Page 41, Lines 13-16 (stating that, "the medical institution will get information about the status of the birthgiver, such as but not limited to the following: dilation and effacement, a graph of the progression of labor")) 
by summating numeral values corresponding respectively (See Stern-Cohen: Page 10, Lines 29-30 (providing that, "the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"), Page 16, Lines 11-14 (providing that, "pre-labor measurements (e.g. dilation) are analyzed with respect to progression during labor and/or to a time of giving birth ... [and further] the relation between these is used for making predictions with respect to a same and/or different users to estimate timing"), Page 41, Lines 13-16 (stating that, "the medical institution will get information about the status of the birthgiver, such as but not limited to the following: dilation and effacement, a graph of the progression of labor"), Page 20, Lines 22-26 (providing that the, "imager 209 can be moved back and forth along a section of long axis 207, for example advanced distally to obtain an image of the internal os and retracted proximally to obtain an image of the internal os ... cervical length is calculated based on the acquired images"), Page 36, Lines 5-6 (clarifying that, "region growing or mean-shift segmentation in color-texture feature space is applied, or watershed using gradients from the texture features map"), Page 37, Lines 22-31 (stating that the, "imager advances in quantifiable and determined steps ... during each step (towards or away from the object), an image is acquired, and a set of images each representing a different step is produced ... a distance between the different locations in which images are captured (the different steps) is known ... for every pair of images acquired at a known distance from each other, an order of the object appearing in the image and whether it has increased or decreased is determined. The increasing or decreasing order is the difference of a pixel size between the first and the second images, measured by an optical flow algorithm which calculates the differences for either all pixels or a sub group of pixels of the object itself"), Page 38, Lines 10-17 (providing that, "a set of equations is produced in accordance with the sampling size (the number of images taken at each known distance) ... accuracy is improved by sampling a number (N) of images, producing N/2 equations and minimizing error (minimal least square error) ... the larger the sampling size, the more accurate the distance assessment will be ... the system re-samples the extreme error distances and optionally replaces the produced equations with more accurate data that may improve outcome accuracy. This process may be repeated until reaching a minimal preset error"), and Page 39, Lines 1-5 (stating that the, "analyzing of the images may be carried out by applying one or more of: image processing algorithms, pattern recognition algorithms, filtering (optionally using gradient descent optimization methods), thresholding, image convolution, segmentation, hyper parameter optimization, methods for extracting structures and/or objects from an image, and/or others"); Note that for the purposes of this examination that "graphing" is considered well-understood prior to the effective filing date to include the step of "summating numeral values.") 
to the length of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as ... a length of the cervix … are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device")), the degree to which the cervix is dilated (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as [cervical] dilation … are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device")), the stiffness of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as ... consistency of the cervical tissue ... are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device")), the position of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … percentage of effacement … are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device") and Page 21, Lines 28-30 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of ... a position of the cervix")), and the position information of the fetus (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus.").
Regarding claim 4, Stern-Cohen discloses the ultrasound imaging apparatus of claim 3 (See above discussion), wherein the controller (See Stern-Cohen: Page 11, Lines 3-4 (providing that the, "acquired images are processed by a controller of the device") and Page 41, Lines 24-25 (stating that, "FIG. 10 is a flowchart of a method of determining dilation rate and providing feedback to the user"); Figs. 10 and 11), in response to information regarding each of the length of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as ... a length of the cervix … are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device")), the stiffness of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as ... consistency of the cervical tissue ... are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device")), and the position of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … percentage of effacement … are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device") and Page 21, Lines 28-30 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of ... a position of the cervix")) being acquired by processing the ultrasound image (See Stern-Cohen: Page 11, Lines 1-3 (stating that, "images are acquired using … ultrasound means such as an ultrasound transducer"), Page 10, Lines 29-30 (providing that, "the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"), and Page 10 , Lines 23-25 (providing that, "parameters such as dilation, percentage of effacement, a length of the cervix, a consistency of the cervical tissue, and/or other are assessed from one or more images acquired by the device")), 
determines the numeric value corresponding to the degree to which the cervix is dilated (See Stern-Cohen: Page 43, Lines 8-11 (stating that, "a usage plan produced by the device takes into account one or more of: a current dilation value, a dilation rate assessed per the user according to the one or more previously acquired measurements; a state of contractions received as input into the device, and/or other related parameters"), Page 42, Lines 24-26 (stating that while, "the parameter referred to herein is dilation, a similar scheme (with modified values) may be implemented for effacement values and/or other parameters obtained by the device"), Page 10, Lines 23-25 (providing that, "parameters such as dilation, percentage of effacement, a length of the cervix, a consistency of the cervical tissue, and/or other are assessed from one or more images acquired by the device"), Page 41, Lines 13-16 (stating that, "the medical institution will get information about the status of the birthgiver, such as but not limited to the following: dilation and effacement, a graph of the progression of labor"), and Page 42, Lines 3-9 (clarifying that, "a usage plan is defined and/or adjusted according to the detected rate and/or according to the dilation values and/or according to a trend in the dilation rate (1009). In some embodiments, a usage plan includes ... parameters to be obtained (for example: dilation, effacement, cervical length) and/or others")) to a minimum value (See Stern-Cohen: Para. 43, Lines 3-6 (providing that, "if the measured value is higher than a threshold, (e.g. dilation is higher than 2.5 cm), a first type of indication is provided to the user (in this case, suggesting the user to go to the hospital), and if dilation is lower than a certain threshold, a second type of indication is provided to the user")).
Regarding claim 5, Stern-Cohen discloses the ultrasound imaging apparatus of claim 3 (See above discussion), wherein the controller (See Stern-Cohen: Page 11, Lines 3-4 (providing that the, "acquired images are processed by a controller of the device") and Page 41, Lines 24-25 (stating that, "FIG. 10 is a flowchart of a method of determining dilation rate and providing feedback to the user"); Figs. 10 and 11), in response to the degree to which the cervix is dilated (See Stern-Cohen: Page 43, Lines 8-11 (stating that, "a usage plan produced by the device takes into account one or more of: a current dilation value, a dilation rate assessed per the user according to the one or more previously acquired measurements; a state of contractions received as input into the device, and/or other related parameters"), Page 42, Lines 24-26 (stating that while, "the parameter referred to herein is dilation, a similar scheme (with modified values) may be implemented for effacement values and/or other parameters obtained by the device"), Page 10, Lines 23-25 (providing that, "parameters such as dilation, percentage of effacement, a length of the cervix, a consistency of the cervical tissue, and/or other are assessed from one or more images acquired by the device"), Page 41, Lines 13-16 (stating that, "the medical institution will get information about the status of the birthgiver, such as but not limited to the following: dilation and effacement, a graph of the progression of labor"), and Page 42, Lines 3-9 (clarifying that, "a usage plan is defined and/or adjusted according to the detected rate and/or according to the dilation values and/or according to a trend in the dilation rate (1009). In some embodiments, a usage plan includes ... parameters to be obtained (for example: dilation, effacement, cervical length) and/or others")) being acquired by processing the ultrasound image (See Stern-Cohen: Page 11, Lines 1-3 (stating that, "images are acquired using … ultrasound means such as an ultrasound transducer"), Page 10, Lines 29-30 (providing that, "the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"), and Page 10 , Lines 23-25 (providing that, "parameters such as dilation, percentage of effacement, a length of the cervix, a consistency of the cervical tissue, and/or other are assessed from one or more images acquired by the device")), 
determines the numeric values corresponding respectively to the length of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as ... a length of the cervix … are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device")), the stiffness of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as ... consistency of the cervical tissue ... are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device")), and the position of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … percentage of effacement … are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device") and Page 21, Lines 28-30 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of ... a position of the cervix")) to maximum values (See Stern-Cohen: Para. 43, Lines 3-6 (providing that, "if the measured value is higher than a threshold ... a first type of indication is provided to the user (in this case, suggesting the user to go to the hospital), and if ... lower than a certain threshold, a second type of indication is provided to the user")).
Regarding claim 11, Stern-Cohen discloses a method of controlling an ultrasound imaging apparatus (See Stern-Cohen: Page 11, Lines 1-3 (stating that, "images are acquired using … ultrasound means such as an ultrasound transducer") and Page 6, Lines 6-9 (providing for, "a method of monitoring fetal membranes, comprising: acquiring an image of a cervix including a fetal membrane; analyzing the image to identify the membrane; analyzing the image of the identified membrane to detect at least one of bulging and rupturing of the fetal membrane")) including a display (See Stern-Cohen: Page 7, Line 9 (providing for, "A display") and Page 17, Lines 5-6 (clarifying that, "communication between the device and the user is direct, for example via a screen configured on an external portion of the device")) 
and a probe (See Stern-Cohen: Page 11, Lines 2-3 (stating that an, "ultrasound means such as an ultrasound transducer are used")) configured to transmit an ultrasound signal to an object and detect an echo signal (See Stern-Cohen: Page 34, Lines 2-3 (providing that the, "ultrasound transducer 90 transmits ultrasonic waves and receives the returning sound waves")), the method comprising: generating an ultrasound image of a cervix of the object (See Stern-Cohen: Page 15, Lines 12-13 (clarifying that, "once a line of sight to the cervix is obtained, one or more images are acquired (107)") and Page 11, Lines 1-3 (stating that, "images are acquired using … ultrasound means such as an ultrasound transducer")) and a fetus on the basis of the echo signal (See Stern-Cohen: Page 21, Line 17 (stating that, "the head of the fetus is identified in the image") and Page 11, Lines 1-3 (stating that, "images are acquired using … ultrasound means such as an ultrasound transducer")); 
acquiring state information of the cervix and position information of the fetus by processing the ultrasound image (See Stern-Cohen: Page 15, Lines 13-21 (clarifying that, "images are obtained by ... [an] imager of the device ... [and] the acquired image is processed (109) ... to determine one or more of: cervical dilation, cervical effacement, cervical length ( a length of the endocervical canal), Bishop score, contractions duration and/or intensity, fetal heart rate, and/or other parameters. In some embodiments, for obtaining the  measurements, the cervix and/or other organs (e.g. uterus) are identified in the acquired image"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus."); 
determining a numeric value indicating a degree of delivery progression on the basis of the state information of the cervix and the position information of the fetus (See Stern-Cohen: Page 18, Lines 7-11 (clarifying that, "feedback is provided to the user based on the results of the measured parameters (179). Optionally, the feedback comprises one or more of: the measurement results, the images acquired, indications and/or recommendations to the user that are generated based on the results, for example a recommendation to reach the hospital"), Page 16, Lines 11-14 (providing that, "pre-labor measurements (e.g. dilation) are analyzed with respect to progression during labor and/or to a time of giving birth ... [and further] the relation between these is used for making predictions with respect to a same and/or different users to estimate timing"), Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"), and Page 41, Lines 13-16 (stating that, "the medical institution will get information about the status of the birthgiver, such as but not limited to the following: dilation and effacement, a graph of the progression of labor"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus."); 
and controlling the display to display the numeral value (See Stern-Cohen: Page 7, Line 9 (providing for, "A display"), Page 17, Lines 5-6 (clarifying that, "communication between the device and the user is direct, for example via a screen configured on an external portion of the device") and Page 18, Lines 21-22 (providing that, "the device stores the images and/or measurement results on a memory, and/or communicates these results to a user interface")), wherein the state information of the cervix includes a length of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as ... a length of the cervix … are assessed from one or more images acquired by the device")), a degree to which the cervix is dilated (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as [cervical] dilation … are assessed from one or more images acquired by the device")), a stiffness of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as ... consistency of the cervical tissue ... are assessed from one or more images acquired by the device")), and a position of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as … percentage of effacement … are assessed from one or more images acquired by the device") and Page 21, Lines 28-30 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of ... a position of the cervix")), 
wherein the method further comprises: controlling the display (See Stern-Cohen: Page 7, Line 9 (providing for, "A display") and Page 17, Lines 5-6 (clarifying that, "communication between the device and the user is direct, for example via a screen configured on an external portion of the device")) to display the state information of the cervix (See Stern-Cohen: Page 35, Lines 25-27 (stating that, "when the ultrasound transducer 90 is utilized, an ultrasonic image of the cervix 116 is sent to a controller 18 to analyze the image, asses the length from external OS 54 to internal OS 100 or uterus 110 and display the results")) and the position information of the fetus (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparmg an image to one or more previous images acquired by the device"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus."), 
receiving an user input for adjusting at least one of (See Stern-Cohen: Page 21, Lines 1-5 (stating that the, "second portion 205 houses circuitry for operating the device and/or for communicating with other modules, for example including a controller 213, powering means 215 (e.g. a battery), and/or other components associated with device operation. Optionally, second portion 205 comprises a screen for displaying measurement results and/or operation status"), Page 7, Lines 9-10 (providing that, "a user input device such as a keyboard or mouse are optionally provided as well"), and Page 21, Lines 28-32 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of bishop score; calculate, based on the acquired images, a position of the cervix; measure tissue consistency using a sensor and/or chemical test; employ ultrasound, for example for assessing effacement; assess dilation; monitor contractions and indicate trends; and/or other functions"))
the length of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as ... a length of the cervix … are assessed from one or more images acquired by the device")), the degree to which the cervix is dilated (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as [cervical] dilation … are assessed from one or more images acquired by the device")), the stiffness of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as ... consistency of the cervical tissue ... are assessed from one or more images acquired by the device")), the position of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as … percentage of effacement … are assessed from one or more images acquired by the device") and Page 21, Lines 28-30 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of ... a position of the cervix")), and the position information of the fetal (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparmg an image to one or more previous images acquired by the device"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus."), displayed on the display (See Stern-Cohen: Page 21, Lines 1-5 (stating that the, "second portion 205 houses circuitry for operating the device and/or for communicating with other modules, for example including a controller 213, powering means 215 (e.g. a battery), and/or other components associated with device operation. Optionally, second portion 205 comprises a screen for displaying measurement results and/or operation status")), and 
adjusting at least one of the length of the cervix (See Stern-Cohen: Page 21, Lines 1-5 (stating that the, "second portion 205 houses circuitry for operating the device and/or for communicating with other modules, for example including a controller 213, powering means 215 (e.g. a battery), and/or other components associated with device operation. Optionally, second portion 205 comprises a screen for displaying measurement results and/or operation status"), Page 7, Lines 9-10 (providing that, "a user input device such as a keyboard or mouse are optionally provided as well"), Page 21, Lines 28-32 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of bishop score; calculate, based on the acquired images, a position of the cervix; measure tissue consistency using a sensor and/or chemical test; employ ultrasound, for example for assessing effacement; assess dilation; monitor contractions and indicate trends; and/or other functions"), and Page 10, Lines 23-25 (clarifying that, "parameters such as ... a length of the cervix … are assessed from one or more images acquired by the device")), the degree to which the cervix is dilated (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as [cervical] dilation … are assessed from one or more images acquired by the device")), the stiffness of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as ... consistency of the cervical tissue ... are assessed from one or more images acquired by the device")), the position of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as … percentage of effacement … are assessed from one or more images acquired by the device") and Page 21, Lines 28-30 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of ... a position of the cervix")), and the position information of the fetal (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparmg an image to one or more previous images acquired by the device"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus."), displayed on the display, on the basis of the user input (See Stern-Cohen: Page 21, Lines 1-5 (stating that the, "second portion 205 houses circuitry for operating the device and/or for communicating with other modules, for example including a controller 213, powering means 215 (e.g. a battery), and/or other components associated with device operation. Optionally, second portion 205 comprises a screen for displaying measurement results and/or operation status") and Page 7, Lines 9-10 (providing that, "display and/or a user input device such as a keyboard or mouse are optionally provided as well")).
Regarding claim 13, Stern-Cohen discloses the method of claim [[12]]11 (See above discussion), wherein the determining of the numeric value indicating the degree of delivery progression (See Stern-Cohen: Page 16, Lines 11-14 (providing that, "pre-labor measurements (e.g. dilation) are analyzed with respect to progression during labor and/or to a time of giving birth ... [and further] the relation between these is used for making predictions with respect to a same and/or different users to estimate timing") and Page 41, Lines 13-16 (stating that, "the medical institution will get information about the status of the birthgiver, such as but not limited to the following: dilation and effacement, a graph of the progression of labor")) on the basis of the state information of the cervix (See Stern-Cohen: Page 35, Lines 25-27 (stating that, "when the ultrasound transducer 90 is utilized, an ultrasonic image of the cervix 116 is sent to a controller 18 to analyze the image, asses the length from external OS 54 to internal OS 100 or uterus 110 and display the results")) and the position information of the fetus (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus.") includes determining the numeral value indicating the degree of delivery progression (See Stern-Cohen: Page 16, Lines 11-14 (providing that, "pre-labor measurements (e.g. dilation) are analyzed with respect to progression during labor and/or to a time of giving birth ... [and further] the relation between these is used for making predictions with respect to a same and/or different users to estimate timing") and Page 41, Lines 13-16 (stating that, "the medical institution will get information about the status of the birthgiver, such as but not limited to the following: dilation and effacement, a graph of the progression of labor")) 
by summating numeral values corresponding respectively (See Stern-Cohen: Page 10, Lines 29-30 (providing that, "the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"), Page 16, Lines 11-14 (providing that, "pre-labor measurements (e.g. dilation) are analyzed with respect to progression during labor and/or to a time of giving birth ... [and further] the relation between these is used for making predictions with respect to a same and/or different users to estimate timing"), Page 41, Lines 13-16 (stating that, "the medical institution will get information about the status of the birthgiver, such as but not limited to the following: dilation and effacement, a graph of the progression of labor"), Page 20, Lines 22-26 (providing that the, "imager 209 can be moved back and forth along a section of long axis 207, for example advanced distally to obtain an image of the internal os and retracted proximally to obtain an image of the internal os ... cervical length is calculated based on the acquired images"), Page 36, Lines 5-6 (clarifying that, "region growing or mean-shift segmentation in color-texture feature space is applied, or watershed using gradients from the texture features map"), Page 37, Lines 22-31 (stating that the, "imager advances in quantifiable and determined steps ... during each step (towards or away from the object), an image is acquired, and a set of images each representing a different step is produced ... a distance between the different locations in which images are captured (the different steps) is known ... for every pair of images acquired at a known distance from each other, an order of the object appearing in the image and whether it has increased or decreased is determined. The increasing or decreasing order is the difference of a pixel size between the first and the second images, measured by an optical flow algorithm which calculates the differences for either all pixels or a sub group of pixels of the object itself"), Page 38, Lines 10-17 (providing that, "a set of equations is produced in accordance with the sampling size (the number of images taken at each known distance) ... accuracy is improved by sampling a number (N) of images, producing N/2 equations and minimizing error (minimal least square error) ... the larger the sampling size, the more accurate the distance assessment will be ... the system re-samples the extreme error distances and optionally replaces the produced equations with more accurate data that may improve outcome accuracy. This process may be repeated until reaching a minimal preset error"), and Page 39, Lines 1-5 (stating that the, "analyzing of the images may be carried out by applying one or more of: image processing algorithms, pattern recognition algorithms, filtering (optionally using gradient descent optimization methods), thresholding, image convolution, segmentation, hyper parameter optimization, methods for extracting structures and/or objects from an image, and/or others"); Note that for the purposes of this examination that "graphing" is considered well-understood prior to the effective filing date to include the step of "summating numeral values.") 
to the length of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as ... a length of the cervix … are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device")), the degree to which the cervix is dilated (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as [cervical] dilation … are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device")), the stiffness of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as ... consistency of the cervical tissue ... are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device")), the position of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … percentage of effacement … are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device") and Page 21, Lines 28-30 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of ... a position of the cervix")), and the position information of the fetus (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus.").
Regarding claim 14, Stern-Cohen discloses the method of claim 13 (See above discussion), wherein the determining of the numeric value indicating the degree of delivery progression on the basis of the state information of the cervix and the position information of the fetus includes (See Stern-Cohen: Page 18, Lines 7-11 (clarifying that, "feedback is provided to the user based on the results of the measured parameters (179). Optionally, the feedback comprises one or more of: the measurement results, the images acquired, indications and/or recommendations to the user that are generated based on the results, for example a recommendation to reach the hospital"), Page 16, Lines 11-14 (providing that, "pre-labor measurements (e.g. dilation) are analyzed with respect to progression during labor and/or to a time of giving birth ... [and further] the relation between these is used for making predictions with respect to a same and/or different users to estimate timing"), Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"), and Page 41, Lines 13-16 (stating that, "the medical institution will get information about the status of the birthgiver, such as but not limited to the following: dilation and effacement, a graph of the progression of labor"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus."), in response to information regarding each of the length of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as ... a length of the cervix … are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device")), the stiffness of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as ... consistency of the cervical tissue ... are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device")), and the position of the cervix being acquired (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … percentage of effacement … are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device") and Page 21, Lines 28-30 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of ... a position of the cervix")) by processing the ultrasound image (See Stern-Cohen: Page 11, Lines 1-3 (stating that, "images are acquired using … ultrasound means such as an ultrasound transducer"), Page 10, Lines 29-30 (providing that, "the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"), and Page 10 , Lines 23-25 (providing that, "parameters such as dilation, percentage of effacement, a length of the cervix, a consistency of the cervical tissue, and/or other are assessed from one or more images acquired by the device")), 
determining the numeric value corresponding to the degree to which the cervix is dilated (See Stern-Cohen: Page 43, Lines 8-11 (stating that, "a usage plan produced by the device takes into account one or more of: a current dilation value, a dilation rate assessed per the user according to the one or more previously acquired measurements; a state of contractions received as input into the device, and/or other related parameters"), Page 42, Lines 24-26 (stating that while, "the parameter referred to herein is dilation, a similar scheme (with modified values) may be implemented for effacement values and/or other parameters obtained by the device"), Page 10, Lines 23-25 (providing that, "parameters such as dilation, percentage of effacement, a length of the cervix, a consistency of the cervical tissue, and/or other are assessed from one or more images acquired by the device"), Page 41, Lines 13-16 (stating that, "the medical institution will get information about the status of the birthgiver, such as but not limited to the following: dilation and effacement, a graph of the progression of labor"), and Page 42, Lines 3-9 (clarifying that, "a usage plan is defined and/or adjusted according to the detected rate and/or according to the dilation values and/or according to a trend in the dilation rate (1009). In some embodiments, a usage plan includes ... parameters to be obtained (for example: dilation, effacement, cervical length) and/or others")) to a minimum value (See Stern-Cohen: Para. 43, Lines 3-6 (providing that, "if the measured value is higher than a threshold, (e.g. dilation is higher than 2.5 cm), a first type of indication is provided to the user (in this case, suggesting the user to go to the hospital), and if dilation is lower than a certain threshold, a second type of indication is provided to the user")).
Regarding claim 15, Stern-Cohen discloses the method of claim 13 (See above discussion), wherein the determining of the numeric value indicating the degree of delivery progression on the basis of the state information of the cervix and the position information of the fetus includes (See Stern-Cohen: Page 18, Lines 7-11 (clarifying that, "feedback is provided to the user based on the results of the measured parameters (179). Optionally, the feedback comprises one or more of: the measurement results, the images acquired, indications and/or recommendations to the user that are generated based on the results, for example a recommendation to reach the hospital"), Page 16, Lines 11-14 (providing that, "pre-labor measurements (e.g. dilation) are analyzed with respect to progression during labor and/or to a time of giving birth ... [and further] the relation between these is used for making predictions with respect to a same and/or different users to estimate timing"), Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"), and Page 41, Lines 13-16 (stating that, "the medical institution will get information about the status of the birthgiver, such as but not limited to the following: dilation and effacement, a graph of the progression of labor"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus."), in response to the degree to which the cervix is dilated (See Stern-Cohen: Page 43, Lines 8-11 (stating that, "a usage plan produced by the device takes into account one or more of: a current dilation value, a dilation rate assessed per the user according to the one or more previously acquired measurements; a state of contractions received as input into the device, and/or other related parameters"), Page 42, Lines 24-26 (stating that while, "the parameter referred to herein is dilation, a similar scheme (with modified values) may be implemented for effacement values and/or other parameters obtained by the device"), Page 10, Lines 23-25 (providing that, "parameters such as dilation, percentage of effacement, a length of the cervix, a consistency of the cervical tissue, and/or other are assessed from one or more images acquired by the device"), Page 41, Lines 13-16 (stating that, "the medical institution will get information about the status of the birthgiver, such as but not limited to the following: dilation and effacement, a graph of the progression of labor"), and Page 42, Lines 3-9 (clarifying that, "a usage plan is defined and/or adjusted according to the detected rate and/or according to the dilation values and/or according to a trend in the dilation rate (1009). In some embodiments, a usage plan includes ... parameters to be obtained (for example: dilation, effacement, cervical length) and/or others")) being acquired by processing the ultrasound image (See Stern-Cohen: Page 11, Lines 1-3 (stating that, "images are acquired using … ultrasound means such as an ultrasound transducer"), Page 10, Lines 29-30 (providing that, "the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"), and Page 10 , Lines 23-25 (providing that, "parameters such as dilation, percentage of effacement, a length of the cervix, a consistency of the cervical tissue, and/or other are assessed from one or more images acquired by the device"))
, determining the numeric values corresponding respectively to the length of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as ... a length of the cervix … are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device")), the stiffness of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as ... consistency of the cervical tissue ... are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device")), and the position of the cervix (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … percentage of effacement … are assessed from one or more images acquired by the device … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device") and Page 21, Lines 28-30 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of ... a position of the cervix")) to maximum values (See Stern-Cohen: Para. 43, Lines 3-6 (providing that, "if the measured value is higher than a threshold ... a first type of indication is provided to the user (in this case, suggesting the user to go to the hospital), and if ... lower than a certain threshold, a second type of indication is provided to the user")).
Regarding claim 19, Stern-Cohen discloses the method of claim 11 (See above discussion), further comprising controlling the display (See Stern-Cohen: Page 7, Line 9 (providing for, "A display") and Page 17, Lines 5-6 (clarifying that, "communication between the device and the user is direct, for example via a screen configured on an external portion of the device")) to display at least one of the state information of the cervix (See Stern-Cohen: Page 35, Lines 25-27 (stating that, "when the ultrasound transducer 90 is utilized, an ultrasonic image of the cervix 116 is sent to a controller 18 to analyze the image, asses the length from external OS 54 to internal OS 100 or uterus 110 and display the results")) or the position information of the fetus (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus.").
Regarding claim 20, Stern-Cohen discloses the method of claim 11 (See above discussion), wherein the ultrasound imaging apparatus further includes an inputter configured to receive a user input (See Stern-Cohen: Page 7, Lines 9-10 (providing that, "display and/or a user input device such as a keyboard or mouse are optionally provided as well")), wherein the method further includes adjusting at least one of the state information of the cervix (See Stern-Cohen: Page 21, Lines 1-5 (stating that the, "second portion 205 houses circuitry for operating the device and/or for communicating with other modules, for example including a controller 213, powering means 215 (e.g. a battery), and/or other components associated with device operation. Optionally, second portion 205 comprises a screen for displaying measurement results and/or operation status"), Page 10 , Lines 23-25 (providing that, "parameters such as dilation, percentage of effacement, a length of the cervix, a consistency of the cervical tissue, and/or other are assessed from one or more images acquired by the device"), and Page 42, Lines 3-9 (providing that, "a usage plan is defined and/or adjusted according to the detected rate and/or according to the dilation values and/or according to a trend in the dilation rate (1009) ... a usage plan includes a timing for one or more measurements, a time interval between measurements, parameters to be obtained (for example: dilation, effacement, cervical length) and/or others ... the updated usage plan, the measurement results, the calculated dilation rate and/or other parameters are communicated to the user and/or physician (1011)")) or the position information of the fetus (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus.") on the basis of the user input received through the inputter (See Stern-Cohen: Page 21, Lines 1-5 (stating that the, "second portion 205 houses circuitry for operating the device and/or for communicating with other modules, for example including a controller 213, powering means 215 (e.g. a battery), and/or other components associated with device operation. Optionally, second portion 205 comprises a screen for displaying measurement results and/or operation status") and Page 7, Lines 9-10 (providing that, "display and/or a user input device such as a keyboard or mouse are optionally provided as well")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Cohen as applied to claims 1-5, 9-15, 19, and 20 above, and further in view of a combination of embodiments disclosed within Stern-Cohen.
Regarding claim 6, an embodiment within Stern-Cohen discloses the ultrasound imaging apparatus of claim [[2]]1 (See above discussion), wherein the probe (See Stern-Cohen: Page 11, Lines 2-3 (stating that an, "ultrasound means such as an ultrasound transducer are used")) includes: a first probe configured to be inserted into a body of the object to detect the echo signal (See Stern-Cohen: Page 5, Line 21-22 (stating that, "acquiring a first image of the object [may be done] using an intravaginal imager"), Page 19, Lines 1-4 (providing that the, "device 201 includes a first portion 203 that is inserted, at least in part, into the vagina ... In some of the embodiments describe herein, first portion 203 may be referred to as an 'internal unit'"), Page 20, Line 3 (stating that the, "first portion 203 comprises an imager 209"), and Page 35, Lines 23-24 (clarifying that, "ultrasound scanning is employed from externally to the body. Alternatively, an ultrasound probe is inserted, as a part of the CEDMD device or separately")), and therefore substantially what is described in claim 6.
However, this embodiment fails to teach wherein the probe includes … a second probe configured to come in contact with a surface of the object to detect the echo signal.
Nevertheless, a combination of embodiments teaches wherein the probe includes a second probe configured to come in contact with a surface of the object to detect the echo signal (See Stern-Cohen: Page 19, Lines 1-4 (providing that the, "device 201 ... a second portion 205 that remains outside the body. (In some of the embodiments describe herein ... second portion 205 may be referred to as an "external unit")"), Page 21, Lines 1-4 (stating that the, "second portion 205 houses circuitry for operating the device and/or for communicating with other modules, for example including a controller 213, powering means 215 (e.g. a battery), and/or other components  associated with device operation"), Page 33, Lines 25-30 (providing that the, "control box cover 94 is in contact with the body ... the ultrasound transducer 90 moves parallel to the feminine organs 96 through a trail 98 embedded on the surface of the control box cover 94 ... the user 124 wears the wearable CEDMD 84 the same way she wears underwear and uses the adjusting stripes 92 to suit her size"), Page 33, Line 32 to Page 34, Line 4 (stating that, "actuator 28 initiates the movement of the ultrasound transducer 90 along the trail 98, adjacent to the feminine organs 96. The ultrasound transducer 90 transmits ultrasonic waves and receives the returning sound waves. In some embodiments, the controller 18 analyzes the data collected by the ultrasound transducer 90"), and Page 35, Lines 22-24 (clarifying that, "one or more ultrasound transducers are used for obtaining images ... ultrasound scanning is employed from externally to the body. Alternatively, an ultrasound probe is inserted, as a part of the CEDMD device or separately"); Fig. 6).
The multiple embodiments taught by Stern-Cohen are considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging apparatuses and methods used in the monitoring of birth. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Stern-Cohen in order to provide for second probe configured to come in contact with a surface of the object to detect the echo signal as found in claim 6 since Stern-Cohen provides on page 1, lines 27-28 that there is a, " significant role of effacement and dilation in the process of labor [and therefore] emphasizes the importance of accurate and consistent measurements" and page 38, lines 18-23 that an, “advantage of the above described method and/or system may include reducing or preventing the need for altering imager characteristics … [such that] the number of samples can be unlimited, [and] high accuracy can be reached. This highly accurate measurement may be especially advantageous for assessing cervical dilation and/or other parameters with an accurate calibration system.”
Regarding claim 7, a combination of embodiments taught within Stern-Cohen teaches the ultrasound imaging apparatus of claim 6 (See above discussion), and therefore substantially what is described in claim 7.
Furthermore, a combination of embodiments taught within Stern-Cohen teaches wherein the controller (See Stern-Cohen: Page 11, Lines 3-4 (providing that the, "acquired images are processed by a controller of the device")) acquires the position of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as … percentage of effacement … are assessed from one or more images acquired by the device") and Page 21, Lines 28-30 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of ... a position of the cervix")), the stiffness of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as ... consistency of the cervical tissue ... are assessed from one or more images acquired by the device")), and the length of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as ... a length of the cervix … are assessed from one or more images acquired by the device"))
by processing the ultrasound image generated on the basis of the echo signal of the first probe (See Stern-Cohen: Page 5, Line 21-22 (stating that, "acquiring a first image of the object [may be done] using an intravaginal imager"), Page 19, Lines 1-4 (providing that the, "device 201 includes a first portion 203 that is inserted, at least in part, into the vagina ... In some of the embodiments describe herein, first portion 203 may be referred to as an 'internal unit'"), Page 20, Line 3 (stating that the, "first portion 203 comprises an imager 209"), and Page 35, Lines 23-24 (clarifying that, "ultrasound scanning is employed from externally to the body. Alternatively, an ultrasound probe is inserted, as a part of the CEDMD device or separately")).
The multiple embodiments taught by Stern-Cohen are considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging apparatuses and methods used in the monitoring of birth. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Stern-Cohen in order to provide for what is found in claim 7 since Stern-Cohen provides on page 1, lines 27-28 that there is a, " significant role of effacement and dilation in the process of labor [and therefore] emphasizes the importance of accurate and consistent measurements" and page 38, lines 18-23 that an, “advantage of the above described method and/or system may include reducing or preventing the need for altering imager characteristics … [such that] the number of samples can be unlimited, [and] high accuracy can be reached. This highly accurate measurement may be especially advantageous for assessing cervical dilation and/or other parameters with an accurate calibration system.”
Regarding claim 8, a combination of embodiments taught within Stern-Cohen teaches the ultrasound imaging apparatus of claim 6 (See above discussion), and therefore substantially what is described in claim 8.
Furthermore, a combination of embodiments taught within Stern-Cohen teaches wherein the controller (See Stern-Cohen: Page 11, Lines 3-4 (providing that the, "acquired images are processed by a controller of the device")) acquires the degree to which the cervix is dilated (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as [cervical] dilation … are assessed from one or more images acquired by the device")) and the position information of the fetus (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus.") 
by processing the ultrasound image generated on the basis of the echo signal of the second probe (See Stern-Cohen: Page 19, Lines 1-4 (providing that the, "device 201 ... a second portion 205 that remains outside the body. (In some of the embodiments describe herein ... second portion 205 may be referred to as an "external unit")"), Page 21, Lines 1-4 (stating that the, "second portion 205 houses circuitry for operating the device and/or for communicating with other modules, for example including a controller 213, powering means 215 (e.g. a battery), and/or other components  associated with device operation"), Page 33, Lines 25-30 (providing that the, "control box cover 94 is in contact with the body ... the ultrasound transducer 90 moves parallel to the feminine organs 96 through a trail 98 embedded on the surface of the control box cover 94 ... the user 124 wears the wearable CEDMD 84 the same way she wears underwear and uses the adjusting stripes 92 to suit her size"), Page 33, Line 32 to Page 34, Line 4 (stating that, "actuator 28 initiates the movement of the ultrasound transducer 90 along the trail 98, adjacent to the feminine organs 96. The ultrasound transducer 90 transmits ultrasonic waves and receives the returning sound waves. In some embodiments, the controller 18 analyzes the data collected by the ultrasound transducer 90"), and Page 35, Lines 22-24 (clarifying that, "one or more ultrasound transducers are used for obtaining images ... ultrasound scanning is employed from externally to the body. Alternatively, an ultrasound probe is inserted, as a part of the CEDMD device or separately"); Fig. 6).
The multiple embodiments taught by Stern-Cohen are considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging apparatuses and methods used in the monitoring of birth. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Stern-Cohen in order to provide for what is found in claim 8 since Stern-Cohen provides on page 1, lines 27-28 that there is a, " significant role of effacement and dilation in the process of labor [and therefore] emphasizes the importance of accurate and consistent measurements" and page 38, lines 18-23 that an, “advantage of the above described method and/or system may include reducing or preventing the need for altering imager characteristics … [such that] the number of samples can be unlimited, [and] high accuracy can be reached. This highly accurate measurement may be especially advantageous for assessing cervical dilation and/or other parameters with an accurate calibration system.”
Regarding claim 16, an embodiment within Stern-Cohen discloses the method of claim [[12]]11 (See above discussion), wherein the probe (See Stern-Cohen: Page 11, Lines 2-3 (stating that an, "ultrasound means such as an ultrasound transducer are used")) includes a first probe configured to be inserted into a body of the object to detect the echo signal (See Stern-Cohen: Page 5, Line 21-22 (stating that, "acquiring a first image of the object [may be done] using an intravaginal imager"), Page 19, Lines 1-4 (providing that the, "device 201 includes a first portion 203 that is inserted, at least in part, into the vagina ... In some of the embodiments describe herein, first portion 203 may be referred to as an 'internal unit'"), Page 20, Line 3 (stating that the, "first portion 203 comprises an imager 209"), and Page 35, Lines 23-24 (clarifying that, "ultrasound scanning is employed from externally to the body. Alternatively, an ultrasound probe is inserted, as a part of the CEDMD device or separately")).
However, this embodiment fails to teach wherein the probe includes … a second probe configured to come in contact with a surface of the object to detect the echo signal.
Nevertheless, a combination of embodiments teaches wherein the probe includes a second probe configured to come in contact with a surface of the object to detect the echo signal (See Stern-Cohen: Page 19, Lines 1-4 (providing that the, "device 201 ... a second portion 205 that remains outside the body. (In some of the embodiments describe herein ... second portion 205 may be referred to as an "external unit")"), Page 21, Lines 1-4 (stating that the, "second portion 205 houses circuitry for operating the device and/or for communicating with other modules, for example including a controller 213, powering means 215 (e.g. a battery), and/or other components  associated with device operation"), Page 33, Lines 25-30 (providing that the, "control box cover 94 is in contact with the body ... the ultrasound transducer 90 moves parallel to the feminine organs 96 through a trail 98 embedded on the surface of the control box cover 94 ... the user 124 wears the wearable CEDMD 84 the same way she wears underwear and uses the adjusting stripes 92 to suit her size"), Page 33, Line 32 to Page 34, Line 4 (stating that, "actuator 28 initiates the movement of the ultrasound transducer 90 along the trail 98, adjacent to the feminine organs 96. The ultrasound transducer 90 transmits ultrasonic waves and receives the returning sound waves. In some embodiments, the controller 18 analyzes the data collected by the ultrasound transducer 90"), and Page 35, Lines 22-24 (clarifying that, "one or more ultrasound transducers are used for obtaining images ... ultrasound scanning is employed from externally to the body. Alternatively, an ultrasound probe is inserted, as a part of the CEDMD device or separately"); Fig. 6).
The multiple embodiments taught by Stern-Cohen are considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging apparatuses and methods used in the monitoring of birth. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Stern-Cohen in order to provide for second probe configured to come in contact with a surface of the object to detect the echo signal as found in claim 16 since Stern-Cohen provides on page 1, lines 27-28 that there is a, " significant role of effacement and dilation in the process of labor [and therefore] emphasizes the importance of accurate and consistent measurements" and page 38, lines 18-23 that an, “advantage of the above described method and/or system may include reducing or preventing the need for altering imager characteristics … [such that] the number of samples can be unlimited, [and] high accuracy can be reached. This highly accurate measurement may be especially advantageous for assessing cervical dilation and/or other parameters with an accurate calibration system.”
Regarding claim 17, a combination of embodiments taught within Stern-Cohen teaches the method of claim 16 (See above discussion), and therefore substantially what is described in claim 17.
Furthermore, a combination of embodiments taught within Stern-Cohen teaches wherein the acquiring of the state information of the cervix and the position information of the fetus (See Stern-Cohen: Page 18, Lines 7-11 (clarifying that, "feedback is provided to the user based on the results of the measured parameters (179). Optionally, the feedback comprises one or more of: the measurement results, the images acquired, indications and/or recommendations to the user that are generated based on the results, for example a recommendation to reach the hospital"), Page 16, Lines 11-14 (providing that, "pre-labor measurements (e.g. dilation) are analyzed with respect to progression during labor and/or to a time of giving birth ... [and further] the relation between these is used for making predictions with respect to a same and/or different users to estimate timing"), Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"), and Page 41, Lines 13-16 (stating that, "the medical institution will get information about the status of the birthgiver, such as but not limited to the following: dilation and effacement, a graph of the progression of labor"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus.") by processing the ultrasound image includes (See Stern-Cohen: Page 11, Lines 1-3 (stating that, "images are acquired using … ultrasound means such as an ultrasound transducer"), Page 10, Lines 29-30 (providing that, "the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"), and Page 10 , Lines 23-25 (providing that, "parameters such as dilation, percentage of effacement, a length of the cervix, a consistency of the cervical tissue, and/or other are assessed from one or more images acquired by the device")) acquiring the position of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as … percentage of effacement … are assessed from one or more images acquired by the device") and Page 21, Lines 28-30 (clarifying that the, "controller of a device suitable for hospital use will be programmed to carry out calculation of ... a position of the cervix")), the stiffness of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as ... consistency of the cervical tissue ... are assessed from one or more images acquired by the device")), and the length of the cervix (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as ... a length of the cervix … are assessed from one or more images acquired by the device"))
by processing the ultrasound image generated on the basis of the echo signal of the first probe (See Stern-Cohen: Page 5, Line 21-22 (stating that, "acquiring a first image of the object [may be done] using an intravaginal imager"), Page 19, Lines 1-4 (providing that the, "device 201 includes a first portion 203 that is inserted, at least in part, into the vagina ... In some of the embodiments describe herein, first portion 203 may be referred to as an 'internal unit'"), Page 20, Line 3 (stating that the, "first portion 203 comprises an imager 209"), and Page 35, Lines 23-24 (clarifying that, "ultrasound scanning is employed from externally to the body. Alternatively, an ultrasound probe is inserted, as a part of the CEDMD device or separately")).
The multiple embodiments taught by Stern-Cohen are considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging apparatuses and methods used in the monitoring of birth. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Stern-Cohen in order to provide for what is found in claim 17 since Stern-Cohen provides on page 1, lines 27-28 that there is a, " significant role of effacement and dilation in the process of labor [and therefore] emphasizes the importance of accurate and consistent measurements" and page 38, lines 18-23 that an, “advantage of the above described method and/or system may include reducing or preventing the need for altering imager characteristics … [such that] the number of samples can be unlimited, [and] high accuracy can be reached. This highly accurate measurement may be especially advantageous for assessing cervical dilation and/or other parameters with an accurate calibration system.”
Regarding claim 18, a combination of embodiments taught within Stern-Cohen teaches the method of claim 16 (See above discussion), and therefore substantially what is described in claim 18.
Furthermore, a combination of embodiments taught within Stern-Cohen teaches wherein the acquiring of the state information of the cervix and the position information of the fetus (See Stern-Cohen: Page 18, Lines 7-11 (clarifying that, "feedback is provided to the user based on the results of the measured parameters (179). Optionally, the feedback comprises one or more of: the measurement results, the images acquired, indications and/or recommendations to the user that are generated based on the results, for example a recommendation to reach the hospital"), Page 16, Lines 11-14 (providing that, "pre-labor measurements (e.g. dilation) are analyzed with respect to progression during labor and/or to a time of giving birth ... [and further] the relation between these is used for making predictions with respect to a same and/or different users to estimate timing"), Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"), and Page 41, Lines 13-16 (stating that, "the medical institution will get information about the status of the birthgiver, such as but not limited to the following: dilation and effacement, a graph of the progression of labor"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus.") by processing the ultrasound image includes (See Stern-Cohen: Page 11, Lines 1-3 (stating that, "images are acquired using … ultrasound means such as an ultrasound transducer"), Page 10, Lines 29-30 (providing that, "the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"), and Page 10 , Lines 23-25 (providing that, "parameters such as dilation, percentage of effacement, a length of the cervix, a consistency of the cervical tissue, and/or other are assessed from one or more images acquired by the device")) acquiring the degree to which the cervix is dilated (See Stern-Cohen: Page 10, Lines 23-25 (clarifying that, "parameters such as [cervical] dilation … are assessed from one or more images acquired by the device")) and the position information of the fetus (See Stern-Cohen: Page 10, Lines 23-30 (clarifying that, "parameters such as … a Bishop score … [and] descent of the fetus head [are assessed] … the one or more parameters are assessed by comparing an image to one or more previous images acquired by the device"); Note that for the purposes of this examination the "Bishop score" is considered well-understood prior to the effective filing date to include "position information of the fetus.")
by processing the ultrasound image generated on the basis of the echo signal of the second probe (See Stern-Cohen: Page 19, Lines 1-4 (providing that the, "device 201 ... a second portion 205 that remains outside the body. (In some of the embodiments describe herein ... second portion 205 may be referred to as an "external unit")"), Page 21, Lines 1-4 (stating that the, "second portion 205 houses circuitry for operating the device and/or for communicating with other modules, for example including a controller 213, powering means 215 (e.g. a battery), and/or other components  associated with device operation"), Page 33, Lines 25-30 (providing that the, "control box cover 94 is in contact with the body ... the ultrasound transducer 90 moves parallel to the feminine organs 96 through a trail 98 embedded on the surface of the control box cover 94 ... the user 124 wears the wearable CEDMD 84 the same way she wears underwear and uses the adjusting stripes 92 to suit her size"), Page 33, Line 32 to Page 34, Line 4 (stating that, "actuator 28 initiates the movement of the ultrasound transducer 90 along the trail 98, adjacent to the feminine organs 96. The ultrasound transducer 90 transmits ultrasonic waves and receives the returning sound waves. In some embodiments, the controller 18 analyzes the data collected by the ultrasound transducer 90"), and Page 35, Lines 22-24 (clarifying that, "one or more ultrasound transducers are used for obtaining images ... ultrasound scanning is employed from externally to the body. Alternatively, an ultrasound probe is inserted, as a part of the CEDMD device or separately"); Fig. 6).
The multiple embodiments taught by Stern-Cohen are considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging apparatuses and methods used in the monitoring of birth. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Stern-Cohen in order to provide for what is found in claim 18 since Stern-Cohen provides on page 1, lines 27-28 that there is a, " significant role of effacement and dilation in the process of labor [and therefore] emphasizes the importance of accurate and consistent measurements" and page 38, lines 18-23 that an, “advantage of the above described method and/or system may include reducing or preventing the need for altering imager characteristics … [such that] the number of samples can be unlimited, [and] high accuracy can be reached. This highly accurate measurement may be especially advantageous for assessing cervical dilation and/or other parameters with an accurate calibration system.”
Response to Arguments
The Amendments filed July 21, 2022 have been entered. The amendments made to the claims have changed their scope and therefore each and every claim has accordingly changed in scope as well. The scope changing amendments have necessitated the new grounds of rejection described above. Applicant’s amendments have necessitated the modification of the 35 U.S.C. 112(f) interpretation. Otherwise, Applicant's remarks filed on July 21, 2022 have been fully considered but they are not persuasive.
	The Applicant asserts on page 6 of the Remarks:
… Office Action identifies the term "an inputter" in claims 10 and 20 as invoking 35 U.S.C. §112(f) or 35 U.S.C. §112 (pre-AIA ), sixth paragraph.
Claim 1 has been amended to include the subject matter of claim 10, and claim 20 has been cancelled. The subject matter of claim 10 has been amended to remove recitations of the term "an inputter" in order to clearly not invoke 35 U.S.C. § 112(f).
In view of the amendments, Applicant therefore respectfully submits that the claims are
not subject to interpretation under 35 U.S.C. § 112(f)

	In response, the Examiner respectfully disagrees that the claims are not, “subject to interpretation under 35 U.S.C. § 112(f).” However, the Examiner agrees that the cancellation of claims 10 and 20 have rendered the previous 35 U.S.C. § 112(f) interpretation moot. Nevertheless, as provided for in detail above, “input device” as used in claim 1 invokes 112(f). For at least these and the above provided reasons Applicant’s arguments are not considered persuasive.
The Applicant asserts on pages 6-8 of the Remarks:
… The Examiner rejected claims 3-5 and 13-15 under 35 U.S.C. § l 12(a), or 35 U.S.C. § 112, first paragraph, as failing to comply with the enablement requirement. Applicant respectfully traverses each of these rejections in view of the foregoing amendment.…
The pending specification clearly explains that, as follows, each numerical value is added to calculate a Bishop score indicating the degree of delivery progress.…
Applicant submits that, for at least the above reasons, rejection of the claims under 35 U.S.C. § 112, second paragraph, should be reconsidered and withdrawn.

	In response, the Examiner respectfully disagrees that the, “rejection of the claims under 35 U.S.C. § 112, second paragraph, should be reconsidered and withdrawn.” In supporting this,  Applicant cites to various portions of the disclosure to support their assertion that the 35 U.S.C. 112(a) rejection be withdrawn. However, the figures and portions of the specification cited were considered in making the 35 U.S.C. 112(a) rejection provided in the Non-Final Office Action mailed April 25, 2022. Specifically, the portions of text cited to in the specification essentially restate the limitations of these claims without further detail. Similarly, while the figures cited to may regard the parameters suggested, they fail to provide the relationship between those parameters and the degree of delivery. Therefore, claims 3 and 13 are nevertheless rejected under 35 U.S.C. 112(a) and claims 4, 5, 14, and 15, which depend from them, are consequently rejected for similar reasoning. For at least these and the above provided reasons Applicant’s arguments are not considered persuasive.
The Applicant asserts on page 8 of the Remarks:
… Examiner rejected claims 1-5, 9-15, 19 and 20 under 35 U.S.C. § 101 as directed to an abstract idea without significantly more. Applicant respectfully traverses this rejection in view of the foregoing amendment and the following remarks. 
Regarding the assertion that the claims are directed to an abstract idea, Applicant respectfully submits that a configuration that displays the cervical state and fetal position, and a configuration that receives a correction input from the user through an input device are not analogous to a person's mental processing. 
Accordingly, in view of the above, Applicant respectfully requests that that the § 101 rejections of claims 1-5, 9-15, 19 and 20 be reconsidered and withdrawn.

	In response, the Examiner respectfully disagrees that, “the § 101 rejections of claims 1-5, 9-15, 19 and 20 be … withdrawn.” For at least the above provided reasons Applicant’s arguments are not considered persuasive.
The Applicant asserts on pages 8-10 of the Remarks:
… The Examiner rejected claims 1-5, 9-15, 19 and 20 under 35 U.S.C. § 102(a)(l) as anticipated by Stem-Cohen (WO 2017/168421, hereinafter "Stem-Cohen"). The Examiner rejected claims 6-8 and 16-18 under 35 U.S.C. § 103 as unpatentable over Stem-Cohen. 
…The examiner cited paragraph [0232] of Stem-Cohen, in pointing out the grounds for rejection of the claim. However, with reference to the paragraphs below, Stem-Cohen merely discloses that the device may take into account "measurements previously measured by the user".
… 
Accordingly, Stem-Cohen fails to disclose each and every element of claim 1 of the present application. 
Independent claim 11 includes substantially similar subject matter to that discussed above in connection with claim 1. For at least the reasons stated above, claim 11, and all claims dependent therefrom, are patentable. Claims 3-8 depend upon claim 1 and are patentable over the cited references for at least the same reasons as discussed above.

	In response, the Examiner respectfully disagrees with Applicant’s assertion that, “Stern-Cohen fails to disclose each and every element of claim 1 of the present application.” In supporting this assertion Applicant provides that Stern-Cohen Paragraph [0232] (Page 43, Lines 8-11) is relied upon for rejecting this claim. However, without conceding to Applicant’s interpretation, this portion of Stern-Cohen is used in making the rejections of claims 4, 5, 14, and 15 and not claim 1 as suggested. For at least these and the above provided reasons Applicant’s assertions are not considered persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571)272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793     
                           /SERKAN AKAR/       Primary Examiner, Art Unit 3793